        Case 8:21-cr-00124-JLS Document 4 Filed 07/09/21 Page 1 of 1 Page ID #:13


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CRIMINAL MINUTES - ARRAIGNMENT
Case Number: 8:21-CR-00124                     Recorder: CS 07/09/2021                          Date: 07/09/2021

Present: The Honorable Alexander F. MacKinnon, U.S. Magistrate Judge

Court Clerk: Ilene Bernal                                      Assistant U.S. Attorney: Kyle Kahan by VTC

 United States of America v.        Attorney Present for Defendant(s)          Language              Interpreter
 CHRISTOPHER JOHN                   MICHAEL L. BROWN, II
 BADSEY                                  DFPD BY VTC
      BOND-PRESENT BY
 VTC


PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE .




Defendant is arraigned and the Court does not question defendant as to true name.
Defendant is given a copy of the Indictment and acknowledges having been read or having received a copy of the
Indictment and waives the reading thereof.


Defendant pleads not guilty to all counts in the Indictment.

This case is assigned to the calendar of District Judge Josephine L. Staton.
It is ordered that the following date(s) and time(s) are set:
         Jury Trial 8/31/2021 at 9:00 AM
Status Conference 8/20/2021 at 8:30 AM
Defendant and counsel are ordered to appear before said judge at the time and date indicated.

Counsel are referred to the assigned judge's trial/discovery order located on the court's website, Judges' Procedures and
Schedules.




                                                                       First Appearance/Appointment of Counsel: 00 : 00
                                                                                                             PIA: 00 : 05
                                                                                     Initials of Deputy Clerk: IB by TRB




CR-85 (09/12)                               CRIMINAL MINUTES - ARRAIGNMENT                                         Page 1 of 1
